DETAILED ACTION
Claims 4, 5, 8, 11–17 are currently pending in this Office action.  Claims 11–16 are withdrawn as being directed to non-elected inventions.  Claims 1–3, 6, 7, 9, and 10 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 
EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 11–14 directed to an article; claim 15 drawn to a method of manufacturing a packaging; and claim 16 drawn to a method of manufacturing a fabric non-elected without traverse.  Accordingly, claims 11–16 have been cancelled.

Allowable Subject Matter
Claims 4, 5, 8, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The previous rejection of claim 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been reconsidered in light of applicant’s remarks and is withdrawn.  Support can be found under Formulations 3 and 4 of the present disclosure, each containing a first and second atactic poly-α-olefin each having a defined glass transition temperature.
The closest prior art references are: Somers et al. (US 2015/0225619 A1), Tsuruya et al. (JP 07-26073 B2, machine translation), and Taga (JP 2004- 067796 A, machine translation).  
Somers discloses a hot melt adhesive comprising 5 to 95 weight percent of an amorphous (e.g., atactic) propylene-ethylene copolymer; and 5 to 95 weight percent of at least one polymer different from the copolymer. Abstract, claims 15, 16, ¶ 47 (explaining that “amorphous” means a crystallinity of less than five percent).  The adhesive can contain 10 to 90 weight percent or 40 to 55 weight percent of at least one tackifier; and optionally 10 to 20 weight percent of wax; and/or 0.1 to 20 weight percent of an antioxidant. ¶¶ 67, 69, 70. The hot melt adhesive has a Brookfield viscosity at 177°C of from 200 to 30000 cps, as measured according to ASTM D3236. ¶ 75.  Somers differs from the present claims because the species of polymers different from the amorphous copolymer are not required to be atactic and possess a Mn within the claimed range. Somers further differs because it is silent as to the mixture of polymers having a first and second glass transition temperatures; and teaches a viscosity range measured at 177°C instead of at 160°C as claimed.  While Somers abstract, ¶ 28 teach a copolymer with a softening point of 85° to 145°C and an adhesive comprising the same, the reference does not teach the softening point of the adhesive itself.
Tsuruya teaches a hot melt adhesive composition containing 10 to 60 weight percent of an amorphous propylene/butene-1 copolymer having a Mn of 1000 to 20000, optionally with 0 to 70 weight percent of a tackifier and 0 to 70 weight percent of a resin. Claim 1.  While Tsuruya claim 1 teaches that the amorphous propylene/butene-1 copolymer possesses a softening point of 120°C or less, this teaching is not so narrowly defined such that one of ordinary skill in the art could reasonably estimate an adhesive softening point within the presently claimed narrow range.  Tsuruya otherwise does not teach that the adhesive itself has a softening point within the presently claimed range. 
Taga discloses a hot melt adhesive containing 30 to 100 weight percent of an amorphous polypropylene containing ≥ 50 wt% propylene monomers and 0 to 50 wt% 1-butene monomers; 0 to 70 wt% of a tackifier; and 0 to 70 wt% of a resin. An amorphous propylene-butene copolymer containing 60 to 90 wt% propylene and 40 to 10 wt% butene is preferred to avoid excess cost, excess surface adhesion, or decrease in heat resistance. Translation 3:103-111. The amorphous propylene-butene copolymer has a Mn of 4000 to 15000 to ensure sufficient adhesive strength and workability. Example 1 is an amorphous propylene-butene copolymer. Table 1, ¶ 49.  Taga, however, fails to teach the softening point of its adhesive, or of the amorphous polypropylene from which one of ordinary skill in the art could reasonably estimate the adhesive softening point.
Accordingly the previous 35 U.S.C. 103 rejections over Somers in view of Tsuruya; and Somers in view of Taga are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763